 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP REID,                                     Case No.: 1:18-cv-01635-DAD-JLT (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.
                                                        (Doc. 31)
14    AMANDA M. WOOD,
15                        Defendant.
16

17           Plaintiff requests the temporary appointment of counsel for his deposition on January 21,

18   2020. (Doc. 31.) As Plaintiff concedes, (see id. at 1), he does not have a constitutional right to

19   appointed counsel in a section 1983 action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.

20   1997), and the Court cannot require an attorney to represent plaintiffs under 28 U.S.C. §

21   1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296, 304-05 (1989). However, in

22   “exceptional circumstances,” the Court may request the voluntary assistance of counsel pursuant

23   to section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Given that the Court has no reasonable method of securing and compensating counsel, the

25   Court will seek volunteer counsel only in extraordinary cases. In determining whether

26   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
 1          In the present case, the Court does not find the required exceptional circumstances at this

 2   time. Even if it is assumed that Plaintiff is not well versed in the law and has made serious

 3   allegations that, if proven, would entitle him to relief, his case or his upcoming deposition are not

 4   extraordinary. The Court is faced with similar cases almost daily. In addition, at this stage in the

 5   proceedings, the Court cannot make a determination on whether Plaintiff is likely to succeed on

 6   the merits; and, based on a review of the records in this case, the Court does not find that Plaintiff

 7   cannot adequately articulate his claims. See id.

 8          For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

 9   counsel without prejudice.
10
     IT IS SO ORDERED.
11

12      Dated:     January 16, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
